OSCN Found Document:IN RE APPROVAL OF UNIFORM DELINQUENT ADJUDICATION ORDER/ADDENDUM

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        



OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only








IN RE APPROVAL OF UNIFORM DELINQUENT ADJUDICATION ORDER/ADDENDUM2017 OK 18Case Number: 2017-21Decided: 03/06/2017THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2017 OK 18, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT RELEASED FOR PUBLICATION. 


In re: Approval of Uniform Delinquent Adjudication Order/Addendum



ORDER

¶1 The Court has reviewed the recommendation of the Oklahoma Supreme Court Juvenile Justice Oversight and Advisory Committee and hereby adopts the attached order and addendum for adjudication of delinquent petition(s) effective May 1, 2017.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE the 6th day of March, 2017.

/S/CHIEF JUSTICE


Combs, C.J., Gurich, V.C.J., Kauger, Watt, Winchester, Edmondson, Colbert and Reif, JJ., concur;
Wyrick, J., not present and not participating



Uniform Delinquent Adjudication Order and Addendum Forms

Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


None Found.